DETAILED ACTION
	This is in response to communication received on 9/9/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN 103239139A hereinafter LI, translation provided, in view of Dandekar et al. US 2011/0111239 hereinafter DANDEKAR and Smoke Point (Wikipedia, dated Feb. 9, 2017).
As for claim 1, LI teaches “the invention relates to kitchen utensils, and further to a rare earth alloy iron pot and a production method there of” (paragraph 2), and “Then put the iron pot into the electric furnace, heat it to 270-330 ⁰C and spray with edible A method of… seasoning… iron/steel cookware.
	LI is silent on applying the seasoning to multiple units of iron/steel cookware. However, Examiner notes that it would be well within the skill of the ordinary artisan to merely repeat the steps as taught by LI to create multiple units of iron/steel cookware. As such, it is the position of the Examiner that it would be obvious to season multiple units of iron/steel cookware.
	As referenced above, LI teaches and “Then put the iron pot into the electric furnace, heat it to 270-330 ⁰C” (paragraph 14, lines 1), i.e. preheating each cookware unit to a temperature.
	LI further teaches “spray with edible vegetable oil to form an oil film on the pot body” (paragraph 14, lines 1-2), i.e. applying an oil to the preheated cookware units.
	LI further teaches “Take out the iron pan and inspect it” (paragraph 15), i.e. retrieving the cookware units from the treatment.
	LI is silent on quench, rapidly plunging the preheated cookware into an oil bath to completely submerge the units and the treatment being an oil bath.
	However, LI, as shown above, does teach spraying the oil onto the surface of the pot.
	DANDEKAR teaches “Methods and compositions for providing a durable, non-stick coating on steel and/or cast iron surfaces are disclosed” (abstract, lines 1-2).
	DANDEKAR further teaches that after the surface is heated, the “coating material can be sprayed, spread or dip-coated” (paragraph 58, lines 1-6) onto the surface of a rapidly plunging a unit to be coated into a… bath to completely submerge the units and retrieving the unit to be coated from the… bath. Examiner notes that DANDEKAR established that dip-coating was a known alternative for coating cookware units to spray coating.
	It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  In this case, the spray coating step of LI being replaced with the dip coating of DANDEKAR, such that the process includes quench, rapidly plunging the preheated cookware into an oil bath to completely submerge the units and the treatment being an oil bath to obtain the predictable result of a coated cookware item undergoing a heat treatment. 
	LI and DANDEKAR are silent on the smoke point of oil in the oil treatment, quickly enough to ensure the temperature of the cookware units remain above oil smoke point; controlling the temperature of the oil path to ensure that the temperature of the oil bath does not reach a temperature too close to oil smoke point. 
	However, LI does teach applying vegetable oil to the surface of the iron cookware.
	SMOKE POINT makes clear that the smoke point of vegetable oil blend is 220⁰C (page 2 Table, final line).
	It is therefore inherent that LI teaches preheating each cookware unit to a temperature above the smoke point of oil in the oil treatment as LI teaches heating the substrate to “270-330 ⁰C” (paragraph 14, line 1) which, as illustrated by SMOKE POINT, is above the smoke point of the vegetable oil used in the treatment.
 of an oil or fat is the temperature at which, under specific and defined conditions, an oil begins to produce a continuous bluish smoke that becomes clearly visible. Smoke point values can vary greatly, depending on factors such as the volume of oil utilized, the size of the container, the presence of air currents, the type and source of light as well as the quality of the oil and its acidity content, otherwise known as free fatty acid (FFA) content. The higher FFA in the oil to begin with, the quicker it will break down and start smoking. The higher in quality and the lower in FFA, the higher the smoke point” (page 1, lines 1-6), i.e. wherein the smoke point is the temperature at which the oil begins to break down.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dip coating take place quickly enough to ensure the temperature of the cookware units remain above oil smoke point; and controlling the temperature of the oil path to ensure that the temperature of the oil bath does not reach a temperature too close to oil smoke point in the combined process of LI and DANDEKAR because SMOKE POINT teaches that if the oil goes above the smoke point, it will begin to break down and burn before it is applied to the surface of the cookware.
	As for claim 7, LI and DANDEKAR are silent on the smoke point of the oil.
	LI does teach heating the substrate to “270-330 ⁰C” (paragraph 14, line 1).
SMOKE POINT teaches that “The smoke point of an oil or fat is the temperature at which, under specific and defined conditions, an oil begins to produce a continuous bluish smoke that becomes clearly visible. Smoke point values can vary greatly, depending on factors such as the volume of oil utilized, the size of the container, the 
	It would have been within the skill of the ordinary artisan at the time of effective filing to design the temperature of the oil both in the combined process of LI and DANDEKAR such that degradation of the oil prior to its application the surface of a substrate is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 8, Examiner notes that the claim does not require a particular kind of cooling, an amount of cooling or limit the cooling in anyway. As a result, any and all cooling—no matter how small—falls within the scope of the claim, including the natural cooling effect of the normal atmosphere of the room on the oil bath present in the combined process of LI and DANDEKAR as heat radiates off of the surface of the bath or through the container holding the oil. It is therefore inherent that the combined process of LI, DANDEKAR and SMOKEPOINT teach wherein the step of controlling the temperature of the oil bath comprises the step of continuously cooling the oil in the oil bath as it is a thermodynamic property of heated materials.
As for claim 9, LI and SMOKE POINT are silent on further comprising the step of adding texture to the surface of the cookware units prior to preheating the cookware units.
further comprising the step of adding texture to the surface of the cookware units prior to preheating the cookware units.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include a step of further comprising the step of adding texture to the surface of the cookware units prior to preheating the cookware units in the process of LI because DANDEKAR teaches that such a step improves bonding between a substrate and a later coating layer.
	As for claim 10, LI and SMOKE POINT are silent on the texture.
	DANDEKAR teaches 	“To improve bonding and adhesion of subsequent layers, the exterior surface… is subjected to a treatment step. Such a treatment step can roughen the surface” (paragraph 51, lines 2-6) and further “a specific aspect, the surface treatment can comprise roughening via a sand blasting technique… The grit material can be any material suitable for roughening the surface of a coated substrate” (paragraph 51, lines 10-21), i.e. wherein the step of adding texture comprises grit blasting.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include a step of wherein the step of adding texture comprises grit blasting in the process of LI because DANDEKAR teaches that such a step improves bonding between a substrate and a later coating layer.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN 103239139A hereinafter LI, translation provided,  Dandekar et al. US 2011/0111239 hereinafter DANDEKAR and Smoke Point (Wikipedia, dated Feb. 9, 2017) as applied to claim 1 in view of Powell et al. US PGPub 2009/0123658 hereinafter POWELL.
	As for claim 2, LI teaches “Then put the iron pot into the electric furnace, heat it to 270-330 ⁰C” (paragraph 14), i.e. heating an oven and moving the cookware unites… through the oven such that the cookware units are heated to a temperature above the smoke point of the oil in the oil treatment, wherein the treatment is a oil bath when combined with DANDEKAR as shown in the rejection of claim 1 and as shown to be inherent in light of SMOKE POINT
	LI, DANDEKAR and SMOKE POINT are silent on placing the cookware units on a conveyor belt; and moving the cookware units on the conveyor belt through the oven.
	 LI, DANDEKAR and SMOKE POINT are entirely silent on how the cookware is moved from the oven into the dip treatment.
	POWELL teaches “A coating apparatus and method of using for use in dip coating an article may have a container with opposing sides and a volume capable of holding a liquid coating material and at least one article to be coated by the material” (abstract, lines 1-4) and “The methods for treating articles may be used for treating metals and alloys, such as but not limited to steel, iron” (paragraph 51, line 1).
	POWELL teaches “The conveyor 82 may be a roller conveyor, a link conveyor, a belt conveyor, hanging conveyor or any other type of conveyor for moving the articles 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have placing the cookware units on a conveyor belt; and moving the cookware units on the conveyor belt through the oven in the combined process of LI, DANDEKAR and SMOKE POINT because POWELL teaches that such a device can move a substrate through a temperature modification device such that it can then be put into another device.
	Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the conveyor belt.  It is the position of the examiner that the criticality on the conveyor belt does not provide patentable distinction as the use of a conveyor belt appears to incidental absent evidence.
	As for claim 4, LI, DANDEKAR and SMOKE POINT are silent on further comprising the step of draining excess oil back into the oil after the cookware units are removed from the oil bath.
POWELL teaches “A coating apparatus and method of using for use in dip coating an article may have a container with opposing sides and a volume capable of holding a liquid coating material and at least one article to be coated by the material” (abstract, lines 1-4) and “The methods for treating articles may be used for treating metals and alloys, such as but not limited to steel, iron” (paragraph 51, line 1).
	POWELL teaches “After submersion into the coating material in a dipping process, the article may be moved to a position over the stepped apron 20 to allow excess of the coating material to drain off” (paragraph 58, lines 1-4), i.e. further comprising the step of draining excess oil back into the oil after the cookware units are removed from the oil bath.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising the step of draining excess oil back into the oil after the cookware units are removed from the oil bath in the combined dip-coating process of LI, DANDEKAR, and SMOKEPOINT because POWELL teaches that such a step was known and could collect the excess coating material from the process.
	Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the drain.  It is the position of the examiner that the criticality on the draining does not provide patentable distinction as the use of a draining appears to incidental absent evidence.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN 103239139A hereinafter LI, translation provided,  Dandekar et al. US 2011/0111239 hereinafter DANDEKAR and Smoke Point (Wikipedia, dated Feb. 9, 2017) as applied to claim 1 in view of Martin et al. US PGPub 2003/0203218 hereinafter MARTIN.
As for claim 3, LI, DANDEKAR and SMOKE POINT is silent on wherein the step of rapidly plunging the preheated cookware units into an oil bath comprises providing a chute extending from the oven to the oil bath such that the cookware units move from the oven to the oil bath.
Examiner does note that there are no structural limitations on what constitutes a ‘chute’ and therefore any structure leading from a oven to a bath could fall within the broad scope of the claim.

MARTIN further teaches “While any metal substrate can be treated according to the present invention, the methods find particular application in the treatment of small metal parts that are handled in bulk… While the present methods are particularly applicable to small parts that have been processed in bulk, such as in a basket or barrel or on a belt (conveyor) coater, they are equally applicable to small parts that have been treated individually” (paragraph 10), i.e. wherein in coating a metal substrate a conveyor belt in the process allows for the processing of multiple substrates in bulk.
It would have been obvious to one ordinary skill in the art before the effective filing date to move the cookware of LI, DANDEKAR and SMOKE POINT between the oven and the dip bath using a conveyor belt such that wherein the step of rapidly plunging the preheated cookware units into an oil bath comprises providing a chute extending from the oven to the oil bath such that the cookware units move from the oven to the oil bath because MARTIN teaches that such a structure allows for the treatment of many metal substrates in bulk.
Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the presence of a chute. It is the position of the examiner that the criticality on the chute does not provide patentable distinction as the use of a chute appears to incidental absent evidence.
As for claim 6, LI, DANDEKAR and SMOKE POINT are silent on wherein the step of retrieving the cookware units from the oil bath comprises providing a partially submerged conveyor to move the cookware units out of the oil bath.
MARTIN teaches “Methods for inhibiting corrosion are disclosed. The methods generally involve contacting a coated metal substrate with a composition” (abstract, lines 1-3).
MARTIN further teaches “While any metal substrate can be treated according to the present invention, the methods find particular application in the treatment of small metal parts that are handled in bulk… While the present methods are particularly applicable to small parts that have been processed in bulk, such as in a basket or barrel or on a belt (conveyor) coater, they are equally applicable to small parts that have been treated individually” (paragraph 10), i.e. wherein in coating a metal substrate a conveyor belt in the process allows for the processing of multiple substrates in bulk.
MARTIN teaches “The parts can be contained in any suitable container, such as a barrel, basket and the like, or the parts can be on a belt conveyor. Use of a porous container or conveyor provides the coating material access to the parts” (paragraph 31, lines 5-9), i.e. wherein the conveyor belt is used to move the substrate through the dip-coating bath such that the step of retrieving the substrates from the coating bath comprises providing a partially submerged conveyor to move the substrates out of oil bath
It would have been obvious to one of ordinary skill in the art to use a porous conveyor belt to move the cookware through the dip coating bath of the combined process of LI, DANDEKAR, and SMOKE POINT such that it includes on wherein the step of retrieving the cookware units from the oil bath comprises providing a partially submerged conveyor to move the cookware units out of the oil bath because MARTIN teaches the such a structure allows for the coating of multiple substrates in bulk.
Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the presence of a partially submerged conveyor belt. It is the position of the examiner that the criticality on the partially submerged conveyor belt does not provide patentable distinction as the use of a partially submerged conveyor belt appears to incidental absent evidence.
Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the drain.  It is the position of the examiner that the criticality on the draining does not provide patentable distinction as the use of a draining appears to incidental absent evidence.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN 103239139A hereinafter LI, translation provided,  Dandekar et al. US 2011/0111239 hereinafter DANDEKAR and Smoke Point (Wikipedia, dated Feb. 9, 2017) as applied to claim 1 in view of Martin et al. US PGPub 2003/0203218 hereinafter MARTIN and Powell et al. US PGPub 2009/0123658 hereinafter POWELL.
As for claim 5, LI, DANDEKAR and SMOKE POINT further comprising the step of draining excess oil by placing the cookware units exiting from the oil bath on a conveyor situated over the oil bath.

MARTIN further teaches “While any metal substrate can be treated according to the present invention, the methods find particular application in the treatment of small metal parts that are handled in bulk… While the present methods are particularly applicable to small parts that have been processed in bulk, such as in a basket or barrel or on a belt (conveyor) coater, they are equally applicable to small parts that have been treated individually” (paragraph 10), i.e. wherein in coating a metal substrate a conveyor belt in the process allows for the processing of multiple substrates in bulk.
MARTIN teaches “The parts can be contained in any suitable container, such as a barrel, basket and the like, or the parts can be on a belt conveyor. Use of a porous container or conveyor provides the coating material access to the parts” (paragraph 31, lines 5-9), i.e. wherein the conveyor belt is used to move the substrate through the dip-coating bath and out of the bath such that placing the cookware units exiting from the oil bath on a conveyor.
POWELL teaches “A coating apparatus and method of using for use in dip coating an article may have a container with opposing sides and a volume capable of holding a liquid coating material and at least one article to be coated by the material” (abstract, lines 1-4) and “The methods for treating articles may be used for treating metals and alloys, such as but not limited to steel, iron” (paragraph 51, line 1).
POWELL teaches “After submersion into the coating material in a dipping process, the article may be moved to a position over the stepped apron 20 to allow further comprising the step of draining excess coating material by placing the coated substrates over the coating material bath.
It would have been obvious to one of ordinary skill in the art to use a porous conveyor belt to move the cookware through the dip coating bath of the combined process of LI, DANDEKAR, and SMOKE POINT with a conveyor belt and including a stepped apron to catch draining material after coating such that it includes on further comprising the step of draining excess oil by placing the cookware units exiting from the oil bath on a conveyor situated over the oil bath because MARTIN teaches the such a structure allows for the coating of multiple substrates in bulk.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN 103239139A hereinafter LI, translation provided,  Dandekar et al. US 2011/0111239 hereinafter DANDEKAR and Smoke Point (Wikipedia, dated Feb. 9, 2017) as applied to claim 1 in view of Oikawa US PGPub 2015/0238047 hereinafter OIKAWA.
As for claim 11, LI, DANDEKAR and SMOKE POINT are silent on wherein the cookware unit is preheated to a temperature higher enough to fully transform the oil into a gray/black hard polymerized seasoning but low enough to avoid the seasoning being burned and flake off the cookware by the excessive heat.
However, LI does teach “Then put the iron pot into the electric furnace, heat it to 270-330 ⁰C and spray with edible vegetable oil to form an oil film on the pot body” (paragraph 14).

OIKAWA teaches “After applying vegetable oil, the mold-cast item is placed in a normally-used heating device, such as an electric furnace and gas furnace, and a heating and drying treatment is performed so that volatile components in the vegetable oil evaporate (S104). In the heating and drying treatment, the heating temperature is preferably 250 to 320° C. and particularly preferably 270 to 300° C. When the heating temperature is lower than 250° C., process of polymerization takes extremely long time and unfavorable gloss is liable to remain on the product, while when 320° C. or higher, corrosion resistance declines remarkably” (paragraph 38, lines 1-7), i.e. wherein the temperature of the heating of a vegetable oil treated cast-iron must not be too low or too high as it is a result-effective variable.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the preheating temperature of LI such that a polymerized coating without thermal damage is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717